Exhibit 10.1 ASSET PURCHASE AGREEMENT by and among GLOBALOPTIONS GROUP, INC. And OMEGA INSURANCE SERVICES, INC. d/b/a FIRST ADVANTAGE INVESTIGATIVE SERVICES, a wholly owned subsidiary of FIRST ADVANTAGE CORPORATION As of April 21, 2008 ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made as of April 21, 2008, by and among GLOBALOPTIONS GROUP, INC., a Delaware corporation (“Buyer”), Omega Insurance Services, Inc., a Florida corporation (“Seller”), and First Advantage Corporation, a Delawarecorporation (“Parent”). RECITALS WHEREAS, The Parent owns one hundred percent of the outstanding stock of the Seller, and the Parent is desirous of permitting the Seller to sell its Assets (as defined below) to the Buyer. WHEREAS, the Seller owns and operates a business under the name of First Advantage Investigative Services, and the Parent and Seller desire to sell the Seller’s Assets to the Buyer on the terms and subject to the conditions set forth in this Agreement. WHEREAS, Seller desires to sell, and Buyer desires to purchase, the Assets of the Seller for the consideration and on the terms and subject to the conditions set forth in this Agreement. WHEREAS, Parent and Buyer desire to enter into a business alliance agreement wherein Parent will utilize the services of the Buyer in the future. AGREEMENT The parties, intending to be legally bound, hereby agree as follows: ARTICLE I SALE AND TRANSFER OF ASSETS; CLOSING Section 1.1 Assets to Be Sold.Upon the terms and subject to the conditions set forth in this Agreement, at the Closing (as defined in Section 1.6 below), Seller shall sell, convey, assign, transfer and deliver to Buyer, and Buyer shall purchase and acquire from Seller, free and clear of any charge, claim, equitable interest, lien, option, pledge, security interest, mortgage, encroachment, or restriction of any kind (an “Encumbrance”), other than any Encumbrance identified on Annex A as reasonably acceptable to Buyer (a “Permitted Encumbrance”), all of Seller’sright, title and interest in and to the following assets related to the business of investigation and surveillance business (the “Business”), (collectively, the “Purchased Assets”) (but excluding the Excluded Assets): (a)all personal property and other tangible assets (other than inventory) of every kind owned or leased by the Seller’s (the “Tangible Personal Property”) as identified in Schedule 2.7(a); 2 (b)any oral or written contracts or agreement (i) under which Seller has or may acquire any rights or benefits, (ii) under which Seller has or may become subject to any obligation or liability, or (iii) by which Seller or any of the Assets is or may become bound (any such contract or agreement, a “Seller Contract”), that are listed on Schedule 2.14and which are assignable (the “Assumed Contracts”); (c)all Governmental Authorizations (as defined in Section 2.11(b)) and all pending applications therefore or renewals thereof, in each case to the extent transferable to Buyer; (d)all data and records related to the operations of Seller, and copies of all records referenced in Section 1.2(e) below; (e)all of the intangible rights and property of Seller, including the Intellectual Property Assets (as defined in Section 2.15) and the Proprietary Assets (as defined in Section 2.15), going concern value, goodwill, domain names, and any previous name or names utilized by the Seller, including Omega Investigative Services but not Seller’s d/b/a name (First Advantage Investigative Services); (f)intentionally deleted; (g)all claims of the Seller against third parties relating to the Assets; (h)all rights of the Seller relating to deposits (excluding prepaid expenses) claims for refunds and rights to offset in respect thereof which are not excluded under Section 1.2(f); (i)all accounts receivables, work-in-progress and employee advances; and (j)intentionally deleted. Notwithstanding the foregoing, the transfer of the Assets pursuant to this Agreement will not include the assumption of any liability or obligation in respect thereof unless the Buyer expressly assumes such liability or obligation pursuant to Section 1.4(a). Section 1.2 Excluded Assets.
